Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 4/5/21, responding to the office action mailed on 1/6/21, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-4, 8-11, 15-18, 20-26.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/19/2021 have been considered. 

Allowable Subject Matter
Claims 1-4, 8-11, 15-18, 20-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-4, 25-26 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a semiconductor device particularly with support pillars comprising a 

Claims 8-11 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 that recites particularly with wherein the source comprises a doped polysilicon material and a metal-containing material, the doped polysilicon material between the metal-containing material and the cell film in combination with other elements of the base claim 8.

Claims 15-16, 23-24 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 that recites a semiconductor device particularly with a support pillar in a pillar region, the support pillar comprising a conductive material and located adjacent to the source, substantially all of the support pillar located below a lowermost tier consisting of alternating conductive structures and insulative structures in combination with other elements of the base claim 15.

Claims 17-18, 20-22 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17 that recites particularly with wherein the source comprises a doped polysilicon material and a metal-containing material, the doped polysilicon material 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/SELIM U AHMED/     Primary Examiner, Art Unit 2896